Quarterly Statement of Investments | See Notes to Statements of Investments. a A portion or all of the security purchased on a delayed delivery basis. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2011, the value of this security was $355,766, representing 3.36% of net assets. c Non-income producing. d The security is traded on a discount basis with no stated coupon rate. A BBREVIATIONS Selected Portfolio ADR - American Depository Receipt FHLB - Federal Home Loan Bank GDR - Global Depository Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. a Non-income producing. b At June 30, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2011, the value of this security was $15,901,204, representing 2.06% of net assets. d The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Selected Portfolio ADR - American Depository Receipt GDR - Global Depository Receipt IDR - International Depository Receipt Quarterly Statement of Investments | See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At June 30, 2011, the aggregate value of these securities was $2,369,655, representing 0.54% of net assets. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2011, the aggregate value of these securities was $14,555,524, representing 3.30% of net assets. d See Note 6 regarding holdings of 5% voting securities. e The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Selected Portfolio GDR - Global Depository Receipt Quarterly Statement of Investments | See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2011, the aggregate value of these securities was $13,645,741, representing 4.63% of net assets. b Non-income producing. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2011, the value of this security was $2,731,173, representing 0.93% of net assets. d The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Currency OMR - Omani Rial Selected Portfolio ADR - American Depository Receipt GDR - Global Depository Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. * The principal amount is stated in U.S. dollars unless otherwise indicated.  Rounds to less than 0.1% of net assets. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At June 30, 2011, the aggregate value of these securities was $1,471,611, representing 0.12% of net assets. c See Note 7 regarding investment in FT Holdings Corporation IV. d At June 30, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. e See Note 5 regarding Restricted securities. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2011, the aggregate value of these securities was $67,360,394, representing 5.55% of net assets. g Income may be received in additional securities and/or cash. h Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2011, the aggregate value of these securities was $8,205,075, representing 0.68% of net assets. i The coupon rate shown represents the rate at period end. j Defaulted security or security for which income has been deemed uncollectible. k A portion or all of the security purchased on a delayed delivery basis. l The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. m Principal amount is stated in 1,000 Brazilian Real Units. n Redemption price at maturity is adjusted for inflation. o Principal amount is stated in 100 Mexican Peso Units. p A supranational organization is an entity formed by two or more central governments through international treaties. q The security is traded on a discount basis with no stated coupon rate. r The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. A BBREVIATIONS Counterparty BOFA - Bank of America N.A. BZWS - Barclays Bank PLC CITI - Citibank N.A. DBAB - Deutsche Bank AG FBCO - Credit Suisse International HSBC - HSBC Bank USA JPHQ - JPMorgan Chase Bank, N.A. MSCO - Morgan Stanley & Co., Inc. UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real EUR - Euro GBP - British Pound IDR - Indonesian Rupiah KRW - South Korean Won MXN - Mexican Peso MYR - Malaysian Ringgit PEN - Peruvian Nuevo PLN - Polish Zloty Selected Portfolio ADR - American Depository Receipt Templeton Global Investment Trust Statement of Investments, June 30, 2011 (unaudited) (continued) AGMC - Assured Guaranty Municipal Corp. FRN - Floating Rate Note L/C - Letter of Credit MTN - Medium Term Note PIK - Payment-In-Kind Templeton Global Investment Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Global Investment Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of five funds (Funds). On December 2, 2010, the Trust
